DETAILED ACTION
Claims 1, 2, 5-7, 9-11, and 13-17 are presented for examination. Claims 1, 9, 10, 16, and 17 stand currently amended.
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2021 has been entered.
Allowable Subject Matter
Claims 1, 2, 5-7, 9-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
See Applicant’s remarks filed 2 August 2021 pages 11-13.
US patent 6,907,573 B2 Kohls, et al. [herein “Kohls”] column 5 lines 24-40 discloses "a rank property.” Kohls column 5 lines 24-40 disclose a primary rank and a secondary rank of the interfaces. Kohls column 6 lines 51-52 further discloses a tertiary rank of composite interfaces. The rank property is a ranking criterion prior to the display step. The rank property of a constraint interface corresponds to a ranking of the respective computed positions of using that constraint interface. The rank property is at least one criterion.
Kohls column 8 lines 53-64 teaches unconsumed and consumed interface halves used to place components in an assembly. Kohls column 10 lines 38-46 teaches placing constraints according to matching topology/geometry interface information. However, Kohls’ placement of constraints is between two unconsumed interface halves. Accordingly, Kohls fails to teach computing interface information before matching the compatible interface information. Kohls only computes constraint information after a matching has been performed.
US 2008/0172208 A1 Lechine [herein “Lechine”] paragraph 30 teaches “if an impossibility of solving said constraints is detected, testing whether said constraints can be solved upon modifying one 
US patent 8,069,019 B2 Cazals [herein “Cazals”] teaches methods of evaluating constraints for relative positioning of objects in CAD. But Cazals teaches positioning irrespective of a set of computed positions of interfaces but rather relates to solving absolute positions and constraint solving for design optimization.
US Patent 5,251,290 Pabon [herein “Pabon”] abstract teaches technology background on geometric modeling of design constraints using a graph dependency list of constraints. Pabon fails to teach publications of objections for linking objects.
US patent 6,219,049 B1 Zuffante, et al. [herein “Zuffante”] column 19 lines 11-18 teaches “As the component is moved near other components, such as the hole 400 of FIG. 29, the system automatically determines what set of mates, or geometric constraints, could be established between the geometries of the components that are in proximity to each other. The system dynamically makes this determination of potential mates between components in real time as the user drags the component.” This automatic determination of mating pairs of geometric constraints is proximity based and does not involve publications of elements of geometry.
US 2008/0172208 A1 Lechine [herein “Lechine”] teaches technology background on solving and evaluating constraints. Lechine paragraphs 85-93 discusses comparing constraints for evaluation, considering order of evaluation of constraints, and user editing of constraints in a collaborative context. Lechine fails to disclose publications or interface information.
None of these references taken either alone or in combination with the prior art of record disclose “computing, …, an interface information of the first [and second] object …, the computed interface information being not matched with the said another compatible interface information at the time of its computation” and “computing every matchings of the interface information of the first and second object” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        24 September 2021